Exhibit Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario, Canada M9B 6C7 Tel: 416-640-0400 Fax: 416-640-0412 www.northcore.com NORTHCORE TECHNOLOGIES INC. ANNUAL REPORT 2007 PROFILE Northcore Technologies Inc. (“Northcore” or the “Company”) provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.Our integrated offerings are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: • Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; • Track the location of assets, ensuring improved asset utilization and redeployment of idle equipment; • Manage the inventory of materials more effectively, resulting in reduced purchasing costs, improved access to key supplies, and easier transfer of materials to where they are needed; and • Accelerate the sale of surplus assets while generating higher yields. Some of our current customers include GE Commercial Finance, Paramount Resources, The Brick and Trilogy Energy Trust. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them gain more value from and more control over their assets.GE Asset Manager customers include Kraft Foods Inc., GE Infrastructure and The Toro Company. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). Additional information about Northcore can be obtained at www.northcore.com. Northcore
